              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
RICHARD SOLDAN,

      Petitioner,                                     Civil No. 4:18-cv-13609
                                                      Hon. Matthew F. Leitman
v.

JOHN CHRISTENSEN,

     Respondent,
____________________________________________________________________/

             OPINION AND ORDER GRANTING THE MOTION
         TO SEAL THE PRE-SENTENCE INVESTIGATION REPORT

      This matter is before the Court on respondent’s motion for immediate

consideration and respondent’s motion to seal the pre-sentence investigation report. For

the reasons stated below, the motions are GRANTED.

      A federal court has the power to seal records when the interests of privacy

outweigh the public’s right of access to those records. See Ashworth v. Bagley, 351 F.

Supp. 2d 786, 789 (N.D. Ohio 2005)(internal citation omitted). State law dictates that

the contents of a pre-sentence investigation report be kept confidential. See 1991 Staff

Comment to M.C.R. 7.212. IT IS HEREBY ORDERED that Respondent’s Motion

to Seal [Dkt. # 10] is GRANTED.            Respondent can re-file the Pre-Sentence

Investigation Report under seal.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: May 30, 2019

                                           1
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 30, 2019, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
